DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no. 15/678,365, filed 08/16/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/17/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 13-14 of U.S. Patent No. 10,923,775. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar devices with electronic instruments (see claims below for comparison).  
Instant application: 17/168,820
US patent: 10,923,775
2. A system for temperature control for an energy source of a material handling vehicle, the system comprising: 
a battery management system in communication with the energy source; 
a heating element arranged to heat the energy source, wherein if a voltage of the energy source falls below a minimum voltage threshold, the battery management system determines if a minimum temperature threshold is reached based on measurement of a temperature of the energy source, and wherein the battery management system is configured to provide instructions to heat the heating element if the temperature of the energy source is less than or equal to the minimum temperature threshold.
3. (New) The system of claim 2, wherein the heating element is positioned on at least one of a counterweight case or the energy source.

1. A system for temperature control for an energy source of a material handling vehicle, the system comprising: 
a battery management system in communication with the energy source, wherein the energy source is a lithium ion battery; a counterweight case that supports the energy source; and 
a heating element positioned within the counterweight case, the heating element to heat the energy source, wherein if a voltage of the energy source falls below a minimum voltage threshold, the battery management system determines if a minimum temperature threshold is reached based on measurement of a temperature of the energy source, and wherein the battery management system is configured to provide instructions to heat the heating element if the temperature of the energy source is less than or equal to the minimum temperature threshold.


Claim 4
Claim 3
Claim 5 
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 9
Claim 10
Claim 13
Claim 11
Claim 14


 	Claims 12-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9 and 14 of U.S. Patent No. 10,923,775 in view of Fujikawa (WO2014024708A1). 
 	Regarding claim 12, the claim 1 of US Patent 10,923,775 discloses all limitations (see comparison table above) except “wherein the battery management system is configured to provide a current to or discharge the energy source to heat the energy source.”
 	However, Fujikawa discloses assembled cells (battery storage device) 100 are able to operate the heating device 140 using the power from the assembled cells 100 themselves to heat and maintain the temperature of the electrolytes in a molten state in ¶ 0042.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the claim 1 of US patent 10,923, 775 to incorporate with the teaching of Fujikawa by discharging power from the assembled cells (energy source) to the heating device, because it would be advantageous to achieve stable operating state without receiving power from an external power source.

Claim 13
Claim 3
Claim 14 
Claim 4
Claim 15
Claim 5
Claim 16
Claim 6
Claim 17
Claim 7
Claim 18
Claim 9
Claim 19
Claim 1
Claim 21
Claim 14


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 2-3, 9, 11-12, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2014/024708) in view of Watanabe et al. US Pub 2008/0285193 (hereinafter Watanabe).
 	Regarding claim 2, Yamaguchi discloses a system for temperature control for an energy source (see Abstract) of a material handling vehicle (¶ 0014; a battery of a forklift), the system comprising: 
 	a battery management system in communication with the energy source (¶ 0037; the voltage at both ends of the assembled cells 100 is detected by a voltage sensor 102, which sends detected signals to the control unit 113); 
 	a heating element (see Fig. 5, element 14; heater) arranged to heat the energy source (¶ 0031; the heater applies heat to the molten-salt cell B to raise its temperature to at least the melting point of the melting salt); 
 	wherein the battery management system determines if a minimum temperature threshold (¶ 0052; the predetermined temperature [for example, 90 ̊C]) is reached based on measurement of a temperature of the energy source (¶ 0037; the temperature of the assembled cells 100 is detected by a temperature sensor 103), the battery management system provides instructions to heat the heating element if the temperature of the energy source is less than or equal to the minimum temperature threshold (¶ 0052; when the temperature at the assembled cell 100 is not at least equal to or greater than the predetermined temperature, then the control unit 113 will set the switch 101 to a “closed” state, and then supply output voltage from the charging device 117 to the heating device 140 to heat the assembled cells 100).
 	Yamaguchi does not disclose wherein if a voltage of the energy source falls below a minimum voltage threshold, the battery management system measures a temperature of the energy source.
 	However, Watanabe further discloses a power supply apparatus includes: a short-circuit battery detection portion can also detect an internal short-circuit and identify the internal short-circuit battery when the terminal voltages of the battery detected by the voltage sensor drops below a preset voltage within a predetermined time, when the temperature of the battery detected by the sensor rises beyond a preset temperature in ¶ 0033.  Therefore, the temperature sensor of Watanabe is able to measure the temperature of the battery when the terminal voltages of the battery detected by the voltage sensor drops below the preset voltage or when the terminal voltages of the battery detected by the voltage sensor raises above the preset voltage. And the cited prior art reads on the claimed limitations. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi to incorporate with the teaching of Watanabe by having the short-circuit battery detection portion in the system, because it would be advantageous to improve safety and reduce the heat generated by the internal short-circuit part, further extend the service life of the system.
 	Regarding claims 3 and 19, Yamaguchi teaches wherein the heating element (14) is positioned on at least one of the counterweight case and the energy source (see fig. 5).
 	Regarding claims 9 and 18, Yamaguchi discloses the external power source is configured to connect the charging device 117 via a cable 212.  The prior art does not disclose the exact location of the external power source.  However, changing the location of the external power source from the location of the prior art to the location of the claimed limitation, does not show any criticality, is only considered to be an obvious modification of the Yamaguchi device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	Regarding claims 11 and 21, Yamaguchi discloses the system includes one or more insulating features provided along one or more surfaces of the energy source (¶ 0032; a lid 13b).
	Regarding claim 12, Yamaguchi discloses a system for temperature control for an energy source (see Abstract) of a material handling vehicle (¶ 0014; a battery of a forklift), the system comprising: 
 	a battery management system in communication with the energy source (¶ 0037; the voltage at both ends of the assembled cells 100 is detected by a voltage sensor 102, which sends detected signals to the control unit 113); 
 	wherein the battery management system determines if a minimum temperature threshold (¶ 0052; the predetermined temperature [for example, 90 ̊C]) is reached based on measurement of a temperature of the energy source (¶ 0037; the temperature of the assembled cells 100 is detected by a temperature sensor 103), and wherein the battery management system is configured to provide a current to or discharge the energy source to heat the energy source (¶ 0042; the heating device 140 is able to use the power from the assembled cells 100 [discharged from the assembled cells] themselves to heat and maintain the temperature of the electrolytes).
Yamaguchi does not disclose wherein if a voltage of the energy source falls below a minimum voltage threshold, the battery management system measures a temperature of the energy source.
 	However, Watanabe further discloses a power supply apparatus includes: a short-circuit battery detection portion can also detect an internal short-circuit and identify the internal short-circuit battery when the terminal voltages of the battery detected by the voltage sensor drops below a preset voltage within a predetermined time, when the temperature of the battery detected by the sensor rises beyond a preset temperature in ¶ 0033.  Therefore, the temperature sensor of Watanabe is able to measure the temperature of the battery when the terminal voltages of the battery detected by the voltage sensor drops below the preset voltage or when the terminal voltages of the battery detected by the voltage sensor raises above the preset voltage. And the cited prior art reads on the claimed limitations. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi to incorporate with the teaching of Watanabe by having the short-circuit battery detection portion in the system, because it would be advantageous to improve safety and reduce the heat generated by the internal short-circuit part, further extend the service life of the system.
 	Regarding claim 20, Yamaguchi discloses wherein the battery management system is operable to: provide a voltage to one or more heating elements subsequent to providing the current to or discharging the energy source (¶ 0042; operate the heating device 140 using the power from the assembled cells 100; the heating device receives voltage/power from the assembled cells 100 after discharging the assembled cells).

 	Claims 4-6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Watanabe as applied to claim 1 above, and further in view of Martin et al. US Pub 2014/0021913 (hereinafter Martin).
	Regarding claims 4 and 13, Yamaguchi in view of Watanabe fails to teach wherein an automatic charger is disposed within a refrigerated space or externally next to an insulated wall of the refrigerated space.
 	However, Martin discloses an automatic charger (Martin, ¶ 0011; a charger to a vehicle) is disposed within a refrigerated (during winter time) space (see Fig. 1, element 16; a charging station) or externally next to an insulated wall of the refrigerated space.
charged through induction charging).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Watanabe to incorporate with the teaching of Martin by supplying power to the vehicle inside the charging station, because it would be advantageous to supply power to the vehicle regardless of weather conditions and further protect the vehicle from harmful effects of weather-related factors.
 	Regarding claims 5 and 14, Yamaguchi in view of Watanabe does not disclose the system further comprising: a wireless interface that couples the automatic charger and the battery management system.
 	However, Martin further discloses wherein the charger wirelessly communicated with the battery management system (Martin, ¶ 0016).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Watanabe to incorporate with the teaching of Martin by having a wireless communication between the vehicle controller and the charger controller, because it would be advantageous to reduce additional communication cables and manufacturing cost.
 	Regarding claims 6 and 15, Yamaguchi discloses wherein battery information is sent between the charger and the battery management system (¶ 0040-0041; the switches 101 and 105 and the voltage sensors are provided in addition to the control unit 113; a function of turning on/off the output by the instruction of the control 113).

 	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in combination of Watanabe and Martin as applied to claim 5 above, and further in view of Wu et al. US Pub 2013/0214737 (hereinafter Wu).
  	Regarding claims 7 and 16, Yamaguchi in combination of Watanabe and Martin does not disclose wherein the battery information includes a total nominal capacity discharged by the energy source.
 	However, Wu further discloses wherein the battery information includes a total nominal capacity discharged (dischargeable capacity/SOC) by the energy source (Wu, ¶ 0079; the BMS sends battery’s charging level requirements [including a charging mode, and the voltage, current and power value required by the battery] and battery charging status [including…battery SOC] to the charger in real time).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi in combination of Watanabe and Martin to incorporate with the teaching of Wu by sending the battery charging status to the charger in real time, because it would be advantageous to allow the charger to adjust the charging current and voltage according to the charging level requirement of the battery, further prevent overcharging the battery and extend the service life of the battery.

 	Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in combination of Watanabe and Martin and Wu as applied to claim 5 above, and further in view of Nishino et al. US Pub 2008/0122399 (hereinafter Nishino).
 	Regarding claims 8 and 17, Yamaguchi in combination of Watanabe and Martin and Wu discloses wherein the battery information includes a history of operating temperatures of the energy source (Wu, ¶ 0079; battery charging status [maximum and minimum temperatures of the battery pack]).
 	However, Yamaguchi in combination of Watanabe and Martin and Wu does not disclose wherein the battery information includes an internal resistance of the battery.
 	Nishino further discloses an internal resistance controlling section 212 of the battery pack controller 21 sends an instruction to output an internal resistance detection current Is from the communicator 22 to the charger 3 via the terminals T12, T22; T13, T23, and the internal resistance detection current Is (first internal resistance detection current) is supplied to the secondary battery 14 by the charger 3 in ¶ 0036.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamaguchi in combination of Watanabe and Martin and Wu to incorporate with the teaching of Nishino by including the internal resistance controlling section in the battery pack controller, because it would be advantageous to decrease the charging current according to the internal resistance of the battery and doing so would significantly reduce self-heat generation and prolong the service life of the battery pack.
Allowable Subject Matter
 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        10/11/2022